Exhibit 10.2

SOLARWINDS, INC.
2015 PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


NOTICE OF RESTRICTED STOCK UNIT GRANT
Participant Name:


 
Number of Stock Units:


 
Award Date:


 

This restricted stock unit award (the “Award”) is granted under and governed by
the terms and conditions of the SolarWinds, Inc. 2015 Performance Incentive Plan
(the “Plan”) and the Terms and Conditions of Restricted Stock Unit Award (the
“Terms”), which are attached hereto and incorporated herein by reference. This
Notice of Restricted Stock Unit Grant, together with the Terms, are referred to
as the “Award Agreement.”
You do not have to accept the Award. If you wish to decline your Award, you
should promptly notify Stock Administration at SolarWinds, Inc. of your decision
at stockadmin@solarwinds.com. If you do not provide such notification within
forty-five (45) days after the Award Date, you will be deemed to have accepted
your Award on the terms and conditions set forth herein.
By your electronic acceptance of the Award, you acknowledge that the Award is
granted under and governed by the terms and conditions of the Plan and the Award
Agreement and you agree to comply with the terms of the Plan and the Award
Agreement. You acknowledge receipt of a copy of the Plan and the Award
Agreement. You acknowledge that you have reviewed the Plan and the Award
Agreement in their entirety, have had an opportunity to obtain the advice of
counsel prior to accepting the Award and fully understand all provisions of the
Plan and Award Agreement. You hereby agree to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan and the Award Agreement.




SOLARWINDS, INC.,
a Delaware corporation


                                                    
By
                                                    
Title




Acknowledged and agreed as of the Award Date:
Printed Name:
Acceptance Date:


[NOTE: GRANT WILL BE ACCEPTED ELECTRONICALLY]

1



--------------------------------------------------------------------------------



SOLARWINDS, INC.
2015 PERFORMANCE INCENTIVE PLAN
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD


1.General. These Terms and Conditions of Restricted Stock Unit Award (these
“Terms”) apply to a particular restricted stock unit award (the “Award”) granted
by SolarWinds, Inc., a Delaware corporation (the “Corporation”), and are
incorporated by reference in the Notice of Restricted Stock Unit Grant (the
“Grant Notice”) corresponding to that particular grant. The recipient of the
Award identified in the Grant Notice is referred to as the “Participant.” The
effective date of grant of the Award as set forth in the Grant Notice is
referred to as the “Award Date.” The Award was granted under and is subject to
the SolarWinds, Inc. 2015 Performance Incentive Plan (the “Plan”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
assigned to such terms in the Plan. The Award has been granted to the
Participant in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Participant. The Grant Notice and these
Terms are collectively referred to as the “Award Agreement” applicable to the
Award.
2.    Grant. Subject to the terms of this Award Agreement, the Corporation
hereby grants to the Participant an Award with respect to the number of stock
units set forth on the Grant Notice (subject to adjustment as provided in
Section 7.1 of the Plan) (the “Stock Units”). As used herein, the term “stock
unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock (subject to adjustment as provided in Section 7.1 of
the Plan) solely for purposes of the Plan and this Award Agreement. The Stock
Units shall be used solely as a device for the determination of the payment to
eventually be made to the Participant if such Stock Units vest pursuant to
Section 3. The Stock Units shall not be treated as property or as a trust fund
of any kind.
3.    Vesting. Subject to Section 7 and any applicable accelerated vesting
provisions set forth below or in the Plan, the Award shall vest and become
nonforfeitable in accordance with the following vesting schedule:             
4.    Continuance of Employment/Service Required; No Employment Service
Commitment. The vesting schedule applicable to the Award requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Award Agreement. Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Participant
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
in Section 7 below or under the Plan. Nothing contained in this Award Agreement
or the Plan constitutes an employment or service commitment by the Corporation
or any of its Subsidiaries, affects the Participant’s status, if he or she is an
employee as an employee at will who is subject to termination without cause,
confers upon the Participant any right to remain employed by or in service to
the Corporation or any Subsidiary, interferes in any way with the right of the
Corporation or any Subsidiary at any time to terminate such employment or
service, or affects the right of the Corporation or any Subsidiary to increase
or decrease the Participant’s other compensation or benefits. Nothing in this
Award Agreement, however, is intended to adversely affect any independent
contractual right of the Participant without his or her consent thereto.
5.    Dividend and Voting Rights.    
5.1     Limitations on Rights Associated with Units. The Participant shall have
no rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5.2 with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of such shares.
5.2    Dividend Equivalent Rights Distributions. As of any date that the
Corporation pays an ordinary cash dividend on its Common Stock, the Corporation
shall credit the Participant with an additional number of Stock Units equal to
(i) the per share cash dividend paid by the Corporation on its Common Stock on
such date, multiplied by (ii) the total number of Stock Units (including any
dividend equivalents previously credited hereunder) (with such total number
adjusted pursuant to Section 7.1 of the Plan) subject to the Award as of the
related dividend payment record date, divided by (iii) the fair market value of
a share of Common Stock on the date of payment of such dividend.

2



--------------------------------------------------------------------------------



Any Stock Units credited pursuant to the foregoing provisions of this Section
5.2 shall be subject to the same vesting, payment and other terms, conditions
and restrictions as the original Stock Units to which they relate. No crediting
of Stock Units shall be made pursuant to this Section 5.2 with respect to any
Stock Units which, as of such record date, have either been paid pursuant to
Section 6 or terminated pursuant to Section 7.
6.    Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award pursuant to Section 3 hereof or Section 7 of the Plan (and in
all events not later than two and one-half months after the applicable vesting
date), the Corporation shall deliver to the Participant a number of shares of
Common Stock (either by delivering one or more certificates for such shares or
by entering such shares in book entry form, as determined by the Corporation in
its discretion) equal to the number of Stock Units subject to this Award that
vest on the applicable vesting date, unless such Stock Units terminate prior to
the given vesting date pursuant to Section 7. The Corporation’s obligation to
deliver shares of Common Stock or otherwise make payment with respect to vested
Stock Units is subject to the condition precedent that the Participant or other
person entitled under the Plan to receive any shares with respect to the vested
Stock Units deliver to the Corporation any representations or other documents or
assurances required pursuant to Section 8.1 of the Plan. The Participant shall
have no further rights with respect to any Stock Units that are paid or that
terminate pursuant to Section 7.
7.    Effect of Termination of Employment or Service. The Participant’s Stock
Units shall terminate to the extent such units have not become vested prior to
the first date the Participant is no longer employed by or in service to the
Corporation or one of its Subsidiaries, regardless of the reason for the
termination of the Participant’s employment or service with the Corporation or a
Subsidiary, whether with or without cause, voluntarily or involuntarily. If any
unvested Stock Units are terminated hereunder, such Stock Units shall
automatically terminate and be cancelled as of the applicable termination date
without payment of any consideration by the Corporation and without any other
action by the Participant, or the Participant’s beneficiary or personal
representative, as the case may be.
8.    Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Section 5.2.
9.    Tax Withholding. Subject to Section 8.1 of the Plan, upon any distribution
of shares of Common Stock in respect of the Stock Units, the Corporation shall
automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates. In the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.
10.    Non-Transferability. The Stock Units and any other rights of the
Participant under this Award Agreement or the Plan are nontransferable except as
set forth in Section 5.7 of the Plan.
11.    Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
employee of or in service to the Corporation, shall be deemed to have been duly
given by the Corporation when enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.
12.    Plan. The Award and all rights of the Participant under this Award
Agreement are subject to the terms and conditions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Award Agreement. The Participant acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Award Agreement.
Unless otherwise expressly provided in other sections of this Award Agreement,

3



--------------------------------------------------------------------------------



provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
date hereof.
13.    Effect of this Agreement. Subject to the Corporation’s right to terminate
the Option pursuant to Section 7.2 of the Plan, this Award Agreement shall be
assumed by, be binding upon and inure to the benefit of any successor or
successors to the Corporation.
14.    Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Award Agreement may be amended pursuant to Section 8.6
of the Plan. Such amendment must be in writing and signed by the Corporation.
The Corporation may unilaterally waive any provision hereof in writing to the
extent such waiver does not adversely affect the interests of the Participant
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.
15.    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Award Agreement creates
only a contractual obligation on the part of the Corporation as to amounts
payable and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Corporation with respect
to amounts credited and benefits payable, if any, with respect to the Stock
Units, and rights no greater than the right to receive the Common Stock as a
general unsecured creditor with respect to Stock Units, as and when payable
hereunder.
16.    Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
17.    Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
18.    Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to conflict of law principles thereunder.
19.    Construction. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code.
This Award Agreement shall be construed and interpreted consistent with that
intent.
20.    Clawback Policy. The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).
21.    No Advice Regarding Grant. The Participant is hereby advised to consult
with his or her own tax, legal and/or investment advisors with respect to any
advice the Participant may determine is needed or appropriate with respect to
the Stock Units (including, without limitation, to determine the foreign, state,
local, estate and/or gift tax consequences with respect to the Award and any
shares of Common Stock that may be acquired upon payment of the Award). Neither
the Corporation nor any of its officers, directors, affiliates or advisors makes
any representation (except for the terms and conditions expressly set forth in
this Award Agreement) or recommendation with respect to the Award. Except for
the withholding rights set forth in Section 9 above and Section 8.5 of the Plan,
the Participant is solely responsible for any and all tax liability that may
arise with respect to the Award and any shares of Common Stock that may be
acquired upon payment of the Award.
22.    Electronic Delivery and Acceptance. The Corporation may, in its sole
discretion, decide to deliver any documents related to Stock Units awarded under
the Plan by electronic means and request Participant’s acceptance, consent or
approval of such documents by electronic means. Participant hereby consents to
receive all applicable documentation by electronic delivery and agrees to
participate in the Plan through any online or electronic system established and
maintained by the Corporation or another third party designated by the
Corporation.

4



--------------------------------------------------------------------------------



23.    Data Privacy. The Participant acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
Section 23. The Corporation and/or its Subsidiaries hold certain personal
information about the Participant, including the Participant’s name, home
address and telephone number, date of birth, social security number, employee
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Corporation or its Subsidiaries, details of
all equity awards or any other entitlement to shares of Common Stock awarded,
canceled, purchased, vested, unvested or outstanding in the Participant’s favor,
for the purpose of managing and administering the Plan (“Data”). The Corporation
and its Subsidiaries may transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of the Participant’s
participation in the Plan, and the Corporation and its Subsidiaries may each
further transfer Data to any third parties assisting the Corporation or any such
Subsidiary in the implementation, administration and management of the Plan. The
Participant acknowledges that the transferors and transferees of such Data may
be located anywhere in the world and hereby authorizes each of them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any transfer of such Data as may be
required for the administration of the Plan and/or the subsequent holding of
shares of Common Stock on the Participant’s behalf to a broker or to other third
party with whom the Participant may elect to deposit any shares of Common Stock
acquired under the Plan (whether pursuant to the Stock Units or otherwise).


 
 



5

